Title: To James Madison from Pierpont Edwards, 30 July 1806
From: Edwards, Pierpont
To: Madison, James



Sir,
New York July 30th 1806

Before this will reach you, you will have learned from the Newspapers, that the trials of William S. Smith, and Samuel G. Ogden have been finished; and that both have been Acquitted: an Event foreseen by the Counsel for the U. States from the moment that they were informed, who the men were that Constituted the Pannel.
That the Pannel would be Composed of Such Materials was anticipated at the Conclusion of the April Term; And Government were notified of the facts and circumstances, which were then imagined to Authorize this Anticipation.
Events have proved the accuracy of the deductions made from those facts and circumstances.
Removed as you are, far from the Theatre of this business, and of course not possessing the means of noticing the Occurrences and observations, which those who live on the Spot have seen and heard, it is impossible for you, to have a perfect knowledge of all the Causes, which have Operated to produce that State of things, which existed regarding these trials, before they were brot on, and during the progress of them; nor is it in my power, by any thing which I can commit to paper, to do Complete Justice to the Subject.
As the trials will be published by Mr. Lloyd, the Stenographer, I will not Attempt to give you any minute account of them; Suffice it to say, that two whole weeks at this time were Consumed by them, they began on Monday the 14th. of July, and Closed on Saturday evening the 26th.
I can Say with truth, and it is a debt which I owe to the Attorney for this district to say, that he prepared them with industry and great ability, and managed them through their whole course in a most satisfactory manner
But the means, which had been used to excite prejudice against the prosecution, proved too successful; and Evidence Law and Argument were too feeble weapons to combat against them
The People had been persuaded that Miranda, in a most ingenuous manner, before he advanced a Single Step in setting on foot this Expedition, had unfolded to the President, and to you his purposes; that you both approved of them, that under this Approbation he came back to New York, & Communicated to Smith and Ogden, what had been said to the President and to you, and informed them, that both fully approved of his plan, That Ogden & Smith, impressed so with these ideas, from the purest and best of Motives engaged in Mirandas Plan, But that the President, having discovered that Mirandas Expedition was likely to involve Government in a Serious Controversy with Spain, thought proper to disavow the whole transaction; and, in order to preserve it from blame, had ordered these prosecutions, intending thereby to Exculpate himself, and throw the whole blame on Smith & Ogden, the only innocent Agents concerned in it.
It was for the purpose of fixing upon the public mind a belief that these allegations were true, that, at April Term, a Motion was made to pospone the trials, on the Ground of the absence of Mr. Maddison and other heads of Departments, whose Testimony, it was Urged, was Material and Necessary to their defence; and for the same purpose were the affidavits of Smith & Ogden then made out and filed.  The same Motions were renewed at this Term, and the affidavits of these men again made and filed, in which they Stated, that they had been informed and verily believed, that Mr. Maddison &c if present would and Could prove, that the Expedition of Miranda was set on foot with the Knowledge and approbation of the President and Mr. Maddison; and that they both well Knew all the Agency which Smith and Ogden had in it and approved of their Conduct; and that these prosecutions were instituted by the Express order of the President.  All this was done, I Venture to say, without the smallest Idea, that the Court would, on these Grounds, pospone the trials; but for the purpose of affording an opportunity to the Counsel of the defendants to impress a belief, that the Story told in the affidavits was true, and to Excite Prejudice against the President and You and the whole Administration.
The Motions were resisted, on the Grounds, which the Court afterwards assumed in Giving their Opinion--because the Testimony which was Stated in the affidavits, was wholly irrelevant.
The Attendence of the Witnesses from Washington was never either desired or expected by the defendants or their Counsel: But all this Farce of serving Subpœna’s, making these various affidavits, Motions and Arguments upon them, was intended to create a prejudice against the prosecution, and thereby prepare the minds of the Jurors for that disregard of evidence, Law, and Argument which afterwards displayed itself in the Acquittal of the defts.
On no occasion have greater exertions ever been made by the whole tribe of Federalists, than during the progress of these trials.  To disgrace the President and you, and the present administration, was the point aimed at from the Start, and it is a source of infinite Mortification to the Friends of the administration here, that conduct, Springing from such motives, should be crowned with so much success, and have such Cause of triumph.
If ever Charges were clearly proved those against Ogden & Smith were.  If ever Evidence, Law and reason, were compelled to Yeild to Prejudice and party rage it was on this Occasion.  I have the honor to subscribe myself with the highest respect and consideration your Obed Serv

Pierpont Edwards

